DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on September 8, 2021 is acknowledged.  Claims 9-20 are withdrawn from consideration.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 12, and 13 of copending Application No. 16/859,120. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the product of the copending claims is explicitly recited to claims 1, 6, and 7. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wade (US Pat. No. 4,111,762).
Regarding claims 1 and 7, Wade teaches an anodized part comprising a metal substrate and, overlaying and formed from the metal substrate, an anodized layer comprising an external surface defining randomly-distributed, light-absorbing features, pore walls that define multiple pores, and dye (i.e. soluble "dye pigments" "color particles") infused within the pores (Abstract; col. 2, ln. 11-24;col. 7, ln. 48-col. 8, ln. 25; col. 8, ln. 43-col. 9, ln. 7; Figs. 5A, 5B).  It is noted that Applicant's specification states that the "color particles" may be soluble pigments from a dye (Applicant's published application, par. 31, 44). As such, the colorant disposed in the pores of the prior art product qualify as "dye pigments" and "color particles".  


Regarding claim 2, Figure 5A is an image of surface of Wade's anodized layer with 500X magnification (col. 5, ln. 36-38).  The image shows peaks (P) and valleys (V) (i.e. which might be considered "scallops"), some of which have diameters of 3 µm or greater (Fig. 5A).

Regarding claim 6, the pores on Wade's surface are sealed (Abs.; col. 4, ln. 27-30). 

Regarding claim 8, the teachings of Wade differ from the current invention in that the gloss level of his coating is not disclosed.  However, Wade does teach that the coating is intended to be extremely light-absorbing, have a matte finish, and demonstrate extremely low light reflectance (Abs.; col. 7, 63-65; col. 10, ln. 40-65; col. 12, ln. 42-44).  As noted above, Wade also teaches using the coating for decorative . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wade, as applied to claim 1 above, and further in view of Rhopoint (Rhopoint Instruments, "What is a gloss unit?", 2014, p. 1).  
Regarding claim 8, the teachings of Wade differ from the current invention in that the gloss level of his coating is not disclosed.  However, Wade does teach that the coating is intended to be extremely light-absorbing, have a matte finish, and demonstrate extremely low light reflectance (Abs.; col. 7, 63-65; col. 10, ln. 40-65; col. 12, ln. 42-44).  Rhopoint further teaches that gloss units are used to describe the reflective nature of a surface, with high values indicating a very reflective/glossy appearance and a gloss value of 0 indicating a perfectly matte appearance (p. 1).  As such, it would have been obvious to one of ordinary skill in the art to configure Wade's coating to demonstrate as few gloss units (at any angle) as possible or desired, including configuring the coating to demonstrate as few as 0 gloss units because Wade teaches that the coating should be matte in appearance and Rhopoint teaches that matte surfaces demonstrate very low, including 0, gloss units, and in order to achieve a desired decorative effect.  See MPEP 2144.04.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pompea (US Pat. No. 4,589,972), as evidenced by Wade. 
	Regarding claims 1 and 7, Pompea teaches an anodized part that is an improvement on Wade's design discussed above (col. 1, ln. 65-col. 2, ln. 2; col. 3, ln. 54-58).  Pompea's anodized part comprises a metal substrate and, overlaying and formed from the metal substrate, an anodized layer comprising an external surface defining randomly-distributed, light-absorbing features (col. 3, ln. 59-62; col. 4, ln. 18-32; col. 5, ln. 21-22; col. 5, ln. 38-60; col. 6, ln. 57-65; col. 7, ln. 4-12).  
Pompea teaches that his product is anodized and dyed by substantially the same method as Wade (Pompea, col. 1, ln. 54-col. 2, ln. 2; col. 3, ln. 54-58; col. 5, ln. 4-60; Wade, col. 7, ln. 19-47; col. 8, ln. 5-24).  As evidenced by Wade, who teaches that the anodizing process creates a columnar oxide layer including longitudinally-extending faults (i.e. "pore walls") and columnar-shaped nodules (i.e. "pore walls"), which define multiple pores, and dye (i.e. soluble "dye pigments" "color particles") infused within the pores, Pompea's anodized layer includes pore walls that define pores, which contain dye.  It is noted that Applicant's specification states that the "color particles" may be soluble pigments from a dye (Applicant's published application, par. 31, 44). As such, the colorant disposed in the pores of the prior art product qualify as "dye pigments" and "color particles".  
The teachings of Pompea may be considered to differ from the current invention in that its L* value in the CIE color space is not disclosed.  However, Pompea does teach that the coating layer is intended to be optically black, to demonstrate extremely 

Regarding claim 2, Pompea's anodized layer has scallops with widths of at least 100 microns (col. 6, ln. 48-54).   

Regarding claims 3 and 4, Pompea teaches that his product demonstrates the spire-like surface features (i.e. "peaks and pits") of Wade, which have widths in the range of 0.5 to 20 microns and depths (i.e. up to "clearance distances") of 15 microns or less (col. 7, ln. 13-30).  Although Pompea does not explicitly teach the width of the pits in his roughened surface structure, which might be considered a difference from the current invention, as shown in Fig. 2, the spires are separated by gaps, i.e. "pits", that are similar in size or smaller than the spires (Fig. 2).  As such, it would have been obvious to one of ordinary skill in the art to configure the surface of Pompea's anodized layer to include pits that are comparable or smaller in size (i.e. "diameter") to the spires, i.e. in or below the range of 0.5 to 20 microns, because Pompea demonstrates that such a size range is appropriate.  The instantly claimed clearance distance and pit diameters are obvious in view of Pompea. See MPEP 2144.05.  

Regarding claim 5, the teachings of Pompea may be considered to differ from the current invention in that his peaks are not explicitly taught to vary in height.  However, the micrograph in Figure 2 appears to show spires/peaks of varying heights and the peaks in Figure 12 are not entirely uniform in height (Figs. 2, 12).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the peaks in Pompea's coating to have varying heights because Pompea micrograph appears to depict varying peak heights and his diagram demonstrates that peaks of varying heights are appropriate for his product.  Also, given that the peaks are made by blasting/etching processes, which are not perfectly controlled and do not produce perfectly reproducible microstructures, it is more likely than not that the peaks on Pompea's structure vary in height to at least some degree.   

Regarding claim 6, after being colored, the pores of Pompea's anodized part are sealed (col. 5, ln. 61-63).    

Regarding claim 8, the teachings of Pompea differ from the current invention in that the gloss level of his coating is not disclosed.  However, Pompea does teach that his coating is intended to demonstrate extremely low specular and diffuse reflectance, and demonstrates reductions in reflectance in comparison to other prior art coatings, which Pompea presents as an advantage of his coating (col. 1, ln. 8-12; col. 9, ln. 8-54). Accordingly, it would have been obvious to one of ordinary skill in the art to configure Pompea's coating to be as light-absorbent, matte, and low-reflectance as possible, including configuring the coating to demonstrate as low of a gloss (at any angle) as . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pompea, as applied to claim 1 above, and further in view of Rhopoint. 
Regarding claim 8, the teachings of Pompea differ from the current invention in that the gloss level of his coating is not disclosed.  However, Pompea does teach that his coating is intended to demonstrate extremely low specular and diffuse reflectance, and demonstrates reductions in reflectance in comparison to other prior art coatings, which Pompea presents as an advantage of his coating (col. 1, ln. 8-12; col. 9, ln. 8-54).  Rhopoint further teaches that gloss units are used to describe the reflective nature of a surface, with high values indicating a very reflective/gloss appearance and a gloss value of 0 indicating a perfectly matte appearance (p. 1).  As such, it would have been obvious to one of ordinary skill in the art to configure Pompea's coating to demonstrate as few gloss units as possible (at any angle), including configuring the coating to demonstrate as few as 0 gloss units because Pompea teaches that the coating should demonstrate extremely low specular and diffuse reflectance and Rhopoint teaches that lower gloss unit values, including 0, indicate lower levels of reflectance. 



Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tatebe (US PG Pub. No. 2014/0166490).
Regarding claims 1 and 7, Tatebe teaches an anodized part comprising a metal substrate and, overlaying and formed from the metal substrate, an anodized layer 
The teachings of Tatebe may be considered to differ from the current invention in that its L* value in the CIE color space is not disclosed.  However, Tatebe does teach that the coating layer can be configured to be a very dark, rich black and that the cosmetic effect of such metal treatments can be of great importance (par. 4, 37).   As such, it would have been obvious to one of ordinary skill in the art to configure Tatebe's coating to be as black as possible, including configuring the layer to demonstrate an L* of less than 10, because Tatebe teaches that the coating is intended to be a very dark, rich black and in order to achieve a desired decorative effect.  See MPEP 2144.04. 

Regarding claim 6, the pores in Tatebe's product may be sealed (par. 33). 

Regarding claim 8, the teachings of Tatebe differ from the current invention in that the gloss level of his coating is not disclosed.  However, Tatebe does teach that the coating may have a matte finish (par. 35).  As noted above, Tatebe also teaches using the coating for decorative purposes. Accordingly, it would have been obvious to one of ordinary skill in the art to configure matte coating to be as light-absorbent, matte, and . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tatebe, as applied to claim 1 above, and further in view of Rhopoint.  
Regarding claim 8, the teachings of Tatebe differ from the current invention in that the gloss level of his coating is not disclosed.  However, as discussed above, Tatebe does teach that the coating may have a matte finish.  Rhopoint further teaches that gloss units are used to describe the reflective nature of a surface, with high values indicating a very reflective/gloss appearance and a gloss value of 0 indicating a perfectly matte appearance (p. 1).  As such, it would have been obvious to one of ordinary skill in the art to configure Tatebe's coating to demonstrate as few gloss units (at any angle) as possible or desired, including configuring the coating to demonstrate as few as 0 gloss units, because Tatebe teaches that the coating may be matte in appearance and Rhopoint teaches that matte surfaces demonstrate very low, including 0, gloss units, and in order to achieve a desired decorative effect.  See MPEP 2144.04. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784